DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a state variable acquiring section; a teaching data acquiring section; and a learned model generating section, in claim 1; the state variable acquiring section, in claim 7; an/the actual printed matter information acquiring section, and a control information storage section, in claim 9; an/the actual printed matter information acquiring section, and a control information storage section, in claim 10; a storage section, an actual printed matter information acquiring section, and a/the printing instruction section, in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1, at lines 11-12, recites “control that causes the feature information to fall within a predetermined threshold”.  In the specification, in page 19, lines 7-12, the specification states “The “predetermined threshold” described above does not necessarily refer to a specified value accordingly. As long as the control information allows for an output result that is appropriate from the engineer EN point of view, it can be said that the control information causes "the feature information to fall within the predetermined threshold.” (see par 0051 in the USPGPUB the application as originally published).
It is unclear as to how the feature information (i.e., print defect) is determined to be a print defect i.e., to fall within a predetermined threshold? What is the predetermined threshold? 
The claimed “predetermined threshold” is not defined or described or explained in the specification, therefore, it is unclear, as to how control that causes the feature information (i.e., print defect) to fall within a predetermined threshold (i.e., “The “predetermined threshold” described above does not necessarily refer to a specified value accordingly. As long as the control information allows for an output result that is appropriate from the engineer EN point of view, it can be said that the control information causes "the feature information to fall within the predetermined threshold.”). Therefore, the claimed limitation of “control that causes the feature information to fall within a predetermined threshold” fails to comply with the written description requirement. The claim(s) contains subject matter (i.e., “control that causes the feature information to fall within a predetermined threshold”) which was not described in the specification in such a way as to reasonably convey to one skilled in 
Independent claims 11 and 12 recite “control causing the feature information to fall within a predetermined threshold” and “control that causes the feature information to fall within a predetermined threshold”, respectively. Therefore, claims 11 and 12 are rejected for the same or similar reasons, as discussed above, with regards to independent claim 1 above, for the same reasons. 
Claims 2-10 and 13-15 are rejected because they are dependent on rejected independent claims 1 and 12 above. 

Claim 1 recites “state variable acquiring section”. 
Claim 7 recites “the “state variable acquiring section”.
In the specification, in par 0045, 0046, 0047, 0051, 0052, 60, 62, 69, 75, 77, 83, 141, 143 and 153, and in the drawings in figure 2, recite or show “state variable acquiring section”. However, the specification does not describe what kind of hardware and/or software is used to build or create or make the claimed  “state variable acquiring section”? 
Because this/these claim limitation(s) (i.e. “state variable acquiring section”), is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no corresponding structure described in the specification as performing the claimed function, and equivalents thereof “state variable acquiring section”, as claimed in claim 1, and the “state variable acquiring section”, in claim 7.

Claim 1 recites “a teaching data acquiring section” and “a learned model generating section”. In the specification (i.e., in par 0045, recite “[0045] FIG. 2 is a schematic block diagram of the machine learning device 100 according to the example embodiment of the technology. The machine learning device 100 includes a state variable acquiring section 110, a teaching data acquiring section 120, and a learned model generating section 130. The machine learning device 100 may also include a storage section 140. As can be appreciated from the above-described components, the machine learning device 100 according to the example embodiment may generate a learned model by so-called supervised learning. For the purpose of easy understanding, FIG. 2 illustrates an example in which the machine learning device 100 is built in a computer provided separately from the image forming apparatus 10. Non-limiting examples of the separately-provided computer may include a server device and a personal computer (PC). In one example embodiment, however, the machine learning device 100 may be built in the image forming apparatus 10.”, and in the drawings in figure 2, recite or show “a teaching data acquiring section” and “a learned model generating section”. However, the specification does not describe what kind of hardware and/or software is used to build or create or make the claimed “a teaching data acquiring section” and “a learned model generating section”? 
Because this/these claim limitation(s) (i.e. “a teaching data acquiring section” and “a learned model generating section”), is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no corresponding structure described in the specification as performing the claimed function, and equivalents thereof “a teaching data acquiring section” and “a learned model generating section”, as claimed in claim 1. 
How is the feature information, medium information, first control information, second control information, is/are acquired? There is no description as to how they are acquired. There is no hardware, software or algorithm or steps or process to perform the state variable acquiring section, teaching data acquiring section and learned model generating section, as claimed in claim 1. 

2-10 are rejected because they are dependent on rejected independent claim 1 above.

Claims 9, 10 and 11 recite “actual printed matter information acquiring section”. There is no description of any hardware, structure, algorithm, software, steps or process to perform the actual printed matter information acquiring section. Therefore, “actual printed matter information acquiring section” is just like an empty or blank box. The specification does not describe what kind of hardware, and/or, software is used to build or create or make the claimed  “actual printed matter information acquiring section”? 
Because this/these claim limitation(s) (i.e. “actual printed matter information acquiring section”), is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no corresponding structure described in the specification as performing the claimed function, and equivalents thereof “actual printed matter information acquiring section” as claimed. 
actual printed matter information acquiring section” but there is no description of any hardware, structure, algorithm, software, steps or process to perform the actual printed matter information acquiring section, claimed.  Par 137 states (“The actual printed matter information acquiring section, i.e., the transmission-reception section 310). However, there is no description of any hardware, structure, algorithm, software, steps or process to perform the transmission-reception section 310. Basically, the transmission-reception section 310 is just like a blank box, and no hardware, structure, algorithm, software, steps or process, are described as to how the transmission-reception section 310 is made or build?  

Claims 9 and 10, recite “a control information storage section”. In the specification, in pars 0111, 0113, 118, 0123, 124, 130, 136, 137, 158 and 162 disclose a control information storage section. However, there is no description of any hardware, structure, algorithm, software, steps or process to perform a control information storage section, as claimed.  

Claim 11 recite “a storage section”. In the specification, and/or, drawings, there is no description of any hardware, structure, algorithm, software, steps or process to perform the storage section, as claimed.  

Claim 11 recites “a printing instruction section”.  In par 113 “The display-operation section 210 may correspond to a "printing instruction section" in one specific 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 11-12, recites “control that causes the feature information to fall within a predetermined threshold” is unclear, vague and indefinite in the context of the claim. In the specification, in page 19, lines 7-12, the specification states “The “predetermined threshold” described above does not necessarily refer to a specified value accordingly. As long as the control information allows for an output result that is appropriate from the engineer EN point of view, it can be said that the control information causes "the feature information to fall within the predetermined threshold.” (see par 0051 in the USPGPUB the application as originally published).



The claimed “predetermined threshold” is not defined or described or explained in the specification, therefore, it is unclear, vague and indefinite in the context of the claim, as to how control that causes the feature information (i.e., print defect) to fall within a predetermined threshold (i.e., “The “predetermined threshold” described above does not necessarily refer to a specified value accordingly. As long as the control information allows for an output result that is appropriate from the engineer EN point of view, it can be said that the control information causes "the feature information to fall within the predetermined threshold.”) is unclear, vague and indefinite. Therefore, the claimed limitation of “control that causes the feature information to fall within a predetermined threshold” is unclear, vague and indefinite in the context of the claim.  

Independent claims 11 and 12 recite “control causing the feature information to fall within a predetermined threshold” and “control that causes the feature information to fall within a predetermined threshold”, respectively. Therefore, claims 11 and 12 are rejected for the same or similar reasons, as discussed above, with regards to independent claim 1 above, for the same reasons.
 
Claims 2-10 and 13-15 are rejected because they are dependent on rejected independent claims 1 and 12 above. 
1 recites “state variable acquiring section”. 
Claim 7 recites “the “state variable acquiring section”.
In the specification, in par 0045, 0046, 0047, 0051, 0052, 60, 62, 69, 75, 77, 83, 141, 143 and 153, and in the drawings in figure 2, recite or show “state variable acquiring section”. However, the specification does not describe what kind of hardware, structure, algorithm, software, steps or process is used to build or create or make the claimed  “state variable acquiring section”? 
Because this/these claim limitation(s) (i.e. “state variable acquiring section”), is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not describe the corresponding structure. Therefore, there is no corresponding structure described in the specification as performing the claimed function, and equivalents thereof of the “state variable acquiring section”, as claimed in claim 1, and the “state variable acquiring section”, in claim 7. Therefore, it is unclear, vague and indefinite as to what type of hardware, structure, algorithm, software, steps or process is used to build or create or make the claimed  “state variable acquiring section” and its corresponding function? 

Claim 1 recites “a teaching data acquiring section” and “a learned model generating section”. In the specification (i.e., in par 0045, recite “[0045] FIG. 2 is a schematic block diagram of the machine learning device 100 according to the example embodiment of the technology. The machine learning device 100 includes a state a teaching data acquiring section 120, and a learned model generating section 130. The machine learning device 100 may also include a storage section 140. As can be appreciated from the above-described components, the machine learning device 100 according to the example embodiment may generate a learned model by so-called supervised learning. For the purpose of easy understanding, FIG. 2 illustrates an example in which the machine learning device 100 is built in a computer provided separately from the image forming apparatus 10. Non-limiting examples of the separately-provided computer may include a server device and a personal computer (PC). In one example embodiment, however, the machine learning device 100 may be built in the image forming apparatus 10.”, and in the drawings in figure 2, recite or show “a teaching data acquiring section” and “a learned model generating section”. However, the specification does not describe what kind of hardware and/or software is used to build or create or make the claimed “a teaching data acquiring section” and “a learned model generating section”? 
Because this/these claim limitation(s) (i.e. “a teaching data acquiring section” and “a learned model generating section”), is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
However, the specification fails describe what kind of hardware and/or software is used to build or create or make the claimed “a teaching data acquiring section” and “a learned model generating section”?
no corresponding structure described in the specification as performing the claimed function, and equivalents thereof “a teaching data acquiring section” and “a learned model generating section”, as claimed in claim 1. 
Therefore, it is unclear, vague and indefinite as to what type of hardware, structure, algorithm, software, steps or process is used to build or create or make the claimed “a teaching data acquiring section” and “a learned model generating section”, as claimed in claim 1 and it’s corresponding functions? 

How is the feature information, medium information, first control information, second control information, is/are acquired? There is no description as to how they are acquired. There is no hardware, software or algorithm or steps or process to perform the state variable acquiring section, teaching data acquiring section and learned model generating section, as claimed in claim 1. 

Claims 2-10 are rejected because they are dependent on rejected independent claim 1 above.

Claims 9, 10 and 11 recite “actual printed matter information acquiring section”. There is no description of any hardware, structure, algorithm, software, steps or process to perform the actual printed matter information acquiring section. Therefore, “actual printed matter information acquiring section” is unclear, vague and indefinite in the context of the claim.  Figure 11 and pars 106, 108, 111, 113, 116, 120, 121, 123, 124, 136 and 137 show or mentions “actual printed matter information acquiring section” but there is no description of any hardware, structure, algorithm, software, steps or process to perform the actual printed matter information acquiring section, claimed.  Par 137 states (“The actual printed matter information acquiring section, i.e., the transmission-reception section 310). However, there is no description of any hardware, structure, algorithm, software, steps or process to perform the transmission-reception section 310. Basically, the transmission-reception section 310 is just like a blank box, and no hardware, structure, algorithm, software, steps or process, are described as to how the transmission-reception section 310 is made or build?  
 
Claims 9 and 10, recite “a control information storage section”. In the specification, in pars 0111, 0113, 118, 0123, 124, 130, 136, 137, 158 and 162 disclose a control information storage section. However, there is no description of any hardware, structure, algorithm, software, steps or process to perform a control information storage section, as claimed. Therefore, “a control information storage section” is unclear, vague and indefinite in the context of the claim.   

Claim 11 recite “a storage section”. In the specification, and/or, drawings, there is no description of any hardware, structure, algorithm, software, steps or process to perform the storage section, as claimed.  Therefore, “a storage section” is unclear, vague and indefinite in the context of the claim. What kind of storage is the storage section?  

11 recites “a printing instruction section”.  In par 113 “The display-operation section 210 may correspond to a "printing instruction section" in one specific but non-limiting embodiment of the technology. However, in the specification, and/or, in the drawings, there is no description of any hardware, structure, algorithm, software, steps or process is used to perform the printing instruction section, as claimed and interpreted under 35 USC 112(f).  Therefore, “a printing instruction section” is unclear, vague and indefinite in the context of the claim.  What kind of hardware, structure, algorithm, software, steps or process is used to perform the printing instruction section? 

Allowable Subject Matter
Claims 1-15 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated and discussed above. However, Claims 1-15 are allowable over the closest prior art of record, discussed below.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest prior art of record, namely, Haik et al. (US 2021/0031507 A1), discloses a machine learning device (see figure 1) comprising: a state variable acquiring section (see figure 1, blocks 102, 100, 104, 106 and 108, and see figure 2, steps 202, 204, 206 and 208, see fig. 3, steps 202, 204, 302 and 206, see fig. 4, blocks 404, 406 and 408, and see fig. 5, blocks 506 and 508) that acquires feature information (i.e., print defect, see pars 1, 10, 12, 14, 20, 28 and 35),  
a teaching data acquiring section (see pars 10, 12 and 35) that acquires second control information (i.e., improve print without defect, see par 10, print defects due to color imperfection, smudged print agent, nozzle blockage, debris on the substrate, see par 12 take some other action to prevent further print defects from occurring, and see par 35, altering user if a difference is detected, take remedial action, halting the print apparatus to prevent further defective substrates from being printed, and other actions taken in response to classifier identifying a difference between the image data) as teaching data; and 
a learned model generating section (see pars 10, 14, 15, 16, 17, 18, 19, 27, 28, 29, 35, 39, 42 and 43, i.e., neural network classifier) that generates a learned model by performing machine learning on a basis of the feature information (i.e., print defect), the medium information (see par 35, i.e., “defective substrates”) and the teaching data.

The closest prior art of record, namely, Haik et al. (US 2021/0031507 A1), does not disclose, teach or suggest, a state variable acquiring section that acquires first control information (i.e., toner fixing temperature or secondary transfer voltage or transfer voltage) as state variables, the first control information being information control performed when the actual printed matter has been outputted; and a learned model generating section that generates a learned model by performing machine learning on a basis of the first control information acquired by the state variable acquiring section.  

Note that this claimed limitation in claim 1 “the second control information being information regarding control that causes the feature information (i.e., print defect) to fall within a predetermined threshold” (Note, that this claimed limitation “control that causes the feature information (i.e., print defect) to fall within a predetermined threshold” is rejected above under 35 U.S.C. 112(a) and (b) see above).  It is unclear as to how the feature information (i.e., print defect) is determined to be a print defect i.e., to fall within a predetermined threshold? What is the predetermined threshold? 

Independent claims 11 and 12 recite similar claim limitations or features, therefore, claims 11 and 12 would be allowable over the closest prior art of record discussed above, for the same reasons as discussed above in claim 1 above. 

Dependent claims 2-10 and 13-15 would be allowable because they are dependent on would be allowable claims 1 and 12 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ASAI et al. (US 2020/0013158 A1) teaches a learning apparatus includes an image defect detector that detects an image defect on a sheet on which an image has been formed (see abstract). 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DOV POPOVICI/Primary Examiner, Art Unit 2677